         Case 3:19-cv-00616-HTW-LGI Document 35 Filed 03/04/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

   LEWIS PATTERSON                                                                 PLAINTIFF


   V.                                      CIVIL ACTION NO. 3:19-CV-616- HTW-LGI

   JOHN DOE, MDOC MEDICAL
   AND DR. WILLIAM BRAZIER
                                                                               DEFENDANTS

               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter comes before this Court pursuant to the Report and Recommendation of United

States Magistrate Judge Linda R. Anderson. Said document was filed on December 8, 2020 [Docket

no. 32]. To date, Plaintiff has filed no objections to the Report and Recommendation of the United

States Magistrate Judge. Based upon the evidence therein contained, this Court finds the Report and

Recommendation well-taken; therefore, the Report and Recommendation of the United States

Magistrate Judge [Docket no. 32] is hereby ADOPTED as the order of this Court.

        This Court, therefore, GRANTS Dr. William Brazier’s Motion for Summary Judgment Based

on Plaintiff’s Failure to Exhaust Remedies [Docket no. 23].

        Further, this Court hereby DISMISSES the Plaintiff’s Complaint WITHOUT PREJUDICE.

The parties are to bear their own costs.

        SO ORDERED AND ADJUDGED this the 4th day of March, 2021.



                                            /s/HENRY T. WINGATE
                                            UNITED STATES DISTRICT COURT JUDGE
